THE THIRTEENTH COURT OF APPEALS

                                   13-20-00189-CR


                            SEAN RODRIGUEZ OSBORN
                                      v.
                              THE STATE OF TEXAS


                                 On Appeal from the
                      216th District Court of Kerr County, Texas
                           Trial Court Cause No. A19603


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 28, 2021